 1

 2

 3                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 4
                                                                       Oct 11, 2018
                                                                           SEAN F. MCAVOY, CLERK
 5                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    LOVINA R. O/B/O M.J.R., A MINOR
      CHILD,                                      NO: 2:17-CV-271-FVS
 8
                                Plaintiff,        ORDER ADOPTING REPORT AND
 9                                                RECOMMENDATION
            v.
10
      COMMISSIONER OF SOCIAL
11    SECURITY,

12                              Defendant.

13

14         BEFORE THE COURT is the Report and Recommendation issued by

15   Magistrate Judge Mary K. Dimke on September 25, 2018, ECF No. 17,

16   recommending Plaintiff’s Motion for Summary Judgment, ECF No. 13, be denied

17   and Defendant’s Motion for Summary Judgment, ECF No. 14, be granted. No

18   objection was filed.

19         After reviewing the Report and Recommendation and relevant authorities,

20   the Court finds the Magistrate Judge’s findings are correct. Therefore, the Court

21   adopts the Report and Recommendation in its entirety.



     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1          Accordingly, IT IS HEREBY ORDERED:

 2          1.    The Report and Recommendation, ECF No. 17, is ADOPTED in its

 3   entirety.

 4          2.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.

 5          3.    Defendant’s Motion for Summary Judgment, ECF No. 14, is

 6   GRANTED.

 7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order and provide copies to counsel. Judgment shall be entered for Defendant and

 9   the file shall be CLOSED.

10          DATED October 11, 2018.

11
                                              s/ Rosanna Malouf Peterson
12                                         ROSANNA MALOUF PETERSON
                                              United States District Judge
13

14

15

16

17

18

19

20

21



     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
